Citation Nr: 1810108	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-33 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for left ear hearing loss.  

2.  Entitlement to an effective date prior to December 22, 2015, for the grant of service connection for myocardial infarction, claimed as ischemic heart disease and coronary artery disease (heart disease).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  

The issue of entitlement to a compensable rating for left ear hearing loss comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a Board hearing in his Form 9 substantive appeal; however, he withdrew his request in correspondence received by VA in March 2017.  

This case was previously before the Board in July 2017, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of an earlier effective date for the grant of service connection for heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and probative evidence shows hearing loss of no worse than Level I in the left ear; the right ear is not service-connected.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for left ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85-4.86, Diagnostic Code (DC) 6100 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent a letter to the Veteran in May 2006, prior to adjudication of his claim.  Next, VA has a duty to assist the Veteran in the development of the claim, including assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  All available, identified medical records have been associated with the virtual file and considered.  The Veteran was afforded relevant VA examinations in July 2006, June 2009, February 2013, July 2014, and January 2017.  In light of the foregoing, the Board will proceed to the merits of the appeal.  

II.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The Veteran contends that he is entitled to a compensable rating for his left ear hearing loss.  

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.86.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  38 C.F.R. § 4.86(b).  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f?).  As the right ear is not service-connected, a Roman numeral I will be assigned for the right ear in all instances.  

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiometric testing and speech recognition testing.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (holding that "the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that Veteran is not entitled to a compensable disability rating for left ear hearing loss.  

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  All applicable tests include valid puretone and speech discrimination scores.  As such, Table VI applies.  
See 38 C.F.R. §§ 4.85-4.86.

In July 2006, the Veteran was given an audiological examination by a VA audiologist, and recorded puretone thresholds for the left ear, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
30
30
40
35
34

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  07/26/2006, VA Examination.  

The results of the July 2006 audiological examination combine for I in the left ear and I in the right ear in Table VI.  Roman numerals I and I combine for a noncompensable rating in Table VII.

In June 2009, the Veteran was given an audiological examination by a VA audiologist, and recorded puretone thresholds for the left ear, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
15
20
20
20
19

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  06/29/2009, VA Examination.  

The results of the June 2009 audiological examination combine for I in the left ear and I in the right ear in Table VI.  Roman numerals I and I combine for a noncompensable rating in Table VII.

In March 2011, the Veteran complained that his hearing loss prevents him from hearing in group conversations or with any interference or distraction, and that the volume on the television has to be turned up.  He was given an audiological examination for treatment purposes, and recorded puretone thresholds for the left ear, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
15
25
30
40
28

Speech audiometry revealed speech recognition ability of 96 percent in the left ear, although it is unclear whether the Maryland CNC test was used.  07/17/2013, CAPRI.  

The results of the March 2011 audiological examination combine for I in the left ear and I in the right ear in Table VI.  Roman numerals I and I combine for a noncompensable rating in Table VII.

In February 2013, the Veteran was given an audiological examination by a VA audiologist, and recorded puretone thresholds for the left ear, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
15
20
20
20
19

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  02/22/2013, VA Examination.  

The results of the February 2013 audiological examination combine for I in the left ear and I in the right ear in Table VI.  Roman numerals I and I combine for a noncompensable rating in Table VII.

In July 2014, the Veteran was given an audiological examination by a VA audiologist, and recorded puretone thresholds for the left ear, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
20
20
15
19

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  07/29/2014, C&P Exam.  

The results of the July 2014 audiological examination combine for I in the left ear and I in the right ear in Table VI.  Roman numerals I and I combine for a noncompensable rating in Table VII.  

The Veteran described the functional impact of his hearing loss as difficulty understanding speech in noisy environments, missing important conversations, being unable to hear approaching traffic, and failing to complete tasks at work because he did not hear someone ask him to do something.  07/29/2014, C&P Exam.  

In October 2016, the Veteran was given an audiological examination for treatment purposes, and recorded puretone thresholds for the left ear using air conduction, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
15
25
20
20

Recorded puretone thresholds for the left ear using bone conduction, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
20
20
25
21

Speech audiometry revealed speech recognition ability of 96 percent in the left ear using a test other than the Maryland CNC test.  11/02/2017, CAPRI.  

The results of the October 2016 audiological examination, using either air conduction or bone conduction, combine for I in the left ear and I in the right ear in Table VI.  Roman numerals I and I combine for a noncompensable rating in Table VII.

In January 2017, the Veteran was given an audiological examination by a VA audiologist, and recorded puretone thresholds for the left ear, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
LEFT
25
20
25
20
23

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  01/12/2017, C&P Exam.  

The results of the January 2017 audiological examination combine for I in the left ear and I in the right ear in Table VI.  Roman numerals I and I combine for a noncompensable rating in Table VII.

The Veteran described the functional impact of his hearing loss as an inability to hear when cars or golf carts are approaching and not hearing instructions at work, which led to a low rating from his supervisor.  01/12/2017, C&P Exam.  

In January 2018, a private acoustic examination revealed recorded puretone thresholds for the left ear, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
30
30
30
28

The examination did not provide speech discrimination scores.  01/22/2018, Medical-Non-Government.  

The Board notes that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  However, even using the threshold results recorded by the private clinician, and assuming speech discrimination to be 96 percent for the left ear, which is the lowest percentage recorded during the period on appeal, the results of the January 2018 audiological examination combine for I in the left ear and I in the right ear in Table VI.  Roman numerals I and I combine for a noncompensable rating in Table VII.  

Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board concludes that the preponderance of the evidence is against entitlement to a compensable disability rating for left ear hearing loss.  See 38 C.F.R. §§ 4.85-4.86.  

The Board acknowledges the Veteran's reports of functional impairment due to hearing loss, to include difficulty understanding conversation, however, as previously noted, the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  See Doucette, 
28 Vet. App. at 369.  

For the entire rating period on appeal, all possible applicable diagnostic codes have been considered, but the Veteran could not receive a higher disability rating for left ear hearing loss.  See 38 C.F.R. §§ 4.85-4.86.  Indeed, when a condition is listed in the schedule, rating by analogy is not appropriate.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015).


ORDER

A compensable disability rating for left ear hearing loss is denied.  


REMAND

A March 2016 rating decision granted service connection for heart disease.  In November 2016, VA received a notice of disagreement (NOD), in which the Veteran states that he disagrees with the effective date of the grant of service connection for heart disease.  The AOJ has not issued a statement of the case (SOC) regarding the earlier effective date claim.  As such, the Board has no discretion, and the issue must be remanded for such a purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case as to the issue of entitlement to an earlier effective date for the grant of service connection for a heart disability.  All evidence of record should be considered.  

Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. § 20.200.  Thereafter, this matter should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


